Martin,
delivered the opinion of the court.
The defendant is appellant from a'judgment, which sustains the opposition of the plaintiffs to the execution of an order of seizure and sale, which he had obtained on a mortgage given him by William Youngblood, their father. Part of the property mortgaged, consisted of slaves, owned by the defendant’s mother before her marriage, and conveyed in trust by an act of settlement, to which the future husband was a party. The trust is for the use of the grantee, until the celebration of the marriage and during its continuance, .and for the use of the issue of said marriage at her death, otc. etc.
The defendant contended, that the act of settlement is •void, as fraudulent in regard to posterior creditors, because it was not duly recorded, as required by the laws of South Carolina, under which it was made, within three months after its date. This is the fact, but it does not appear that the husband had any creditor during marriage and before the death of the wife, at which period the trust which had previously existed for her use, was changed, and her trustee held for the use of the plaintiffs, her children. The right which they thus acquired, became then fixed and irrevocable. Their father could not affect it by any contract of his ; neither could any of his creditors consider as his property, .slaves to which he never had any right, while that of the wife had ceased and become vested in the plaintiffs, who are her children.
It does not appear, that the mortgagor ever had any claim to the slaves, which constituted the remaining part of the property mortgaged.
The mortgagor' came to this state from South Carolina with the plaintiffs, and the slaves in question, twelve years *342after the death of his wife, and the slaves were not mortgaged until about three years after his arrival. The slaves were never in his possession as husband of the plaintiffs’ mother : and during the time he was in possession of them . , , . , . - . ..... after her death, he held them in their right. His possession, therefore, could not authorize any one to consider it as giving him any additional credit.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.